Order filed December 4, 2015




                                             In The

                              Fourteenth Court of Appeals
                                   NO. 14-14-00792-CV
                                KHALED ALATTAR, Appellant

                                                  V.

                               KAY HOLDINGS, INC., Appellee


                           On Appeal from the 113th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2012-54501

                                           ORDER

       The clerk’s record was filed November 5, 2014. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain Defendant Kay Holding's Notice of Special Appearance filed July 15, 2013
with supporting affidavits.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before December 14, 2015, containing Defendant Kay Holding's Notice of Special Appearance
filed July 15, 2013 with supporting affidavits.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                             PER CURIAM